Citation Nr: 1716216	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-18 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to ratings for hypothyroidism, status post ablation for Grave's disease, in excess of 10 percent prior to October 27, 2010 and in excess of 30 percent from October 27, 2010 to May 12, 2015.

2.  Entitlement to a compensable rating for gastroesophageal reflux disease prior to May 10, 2011, in excess of 10 percent from May 10, 2011 to May 12, 2015, and in excess of 30 percent from May 13, 2015 to the present.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to October 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office in Winston Salem, North Carolina.  The case was previously remanded by the Board in January 2015.  In an October 2015 rating decision, the Veteran's evaluation for gastroesophageal reflux disease was increased to 30 percent, and the evaluation for hypothyroidism was raised to 100 percent, effective May 13, 2015.  As 100 percent is the maximum award that can be assigned for hypothyroidism, the period since May 13, 2015 is no longer on appeal for that issue. 

The Veteran requested to reopen the claims of entitlement to service connection for low back and bilateral foot disorders, and for tinnitus in an August 2014 correspondence.  As noted in the January 2015 remand these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In August 2015, the Veteran attended a VA examination to evaluation the severity of her service-connected hypothyroidism.  The examiner checked that the Veteran did have symptoms of cardiovascular involvement and bradycardia, but noted "Bradycardia at one time not currently."  Physical examination revealed that the Veteran had a heart rate of 77 beats per minute.  While the Veteran was then granted a 100 percent rating for hypothyroidism, effective the date of that VA examination, due in part to having symptoms of cardiovascular involvement, it is unclear to the Board what the basis for this finding is, as no evaluation of the heart was performed, and bradycardia was not found on examination.  It is also unclear whether, if there has been cardiovascular involvement, whether such symptomatology actually began earlier than 2015, as has been asserted by the Veteran.  Hence, a new VA examination should be conducted to evaluate the Veteran, including a full evaluation of her heart by echocardiogram.  The examiner should also address the October 2004 and October 2010 electrocardiogram results submitted by the Veteran which show that she had bradycardia at that time.

The Board also notes that while VA treatment records since October 2009 have been obtained and associated with the claims file, the record indicates that, following her separation from service in October 2007, the Veteran did receive treatment from the Fayetteville VA Medical Center from at least December 19, 2007 to October 9, 2009.  As those records have not been associated with the electronic claims file further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant treatment records from the Fayetteville VA Medical Center dated between October 2007 and October 2009, and since July 2015.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination with a cardiologist to evaluate the severity of her hypothyroidism and its impact on her cardiovascular functioning.  The cardiologist examiner must be provided access to the Veteran's files in Virtual VA and VBMS.  The cardiologist must specify in the report that all Virtual VA and VBMS records have been reviewed.  

The cardiologist must identify the nature and severity of all manifestations attributable to the Veteran's hypothyroidism.  The examiner is to specifically address whether the Veteran's hypothyroidism has caused cardiovascular involvement or bradycardia, and to provide examples of the medical evidence supporting this finding.  An echocardiogram must be performed and the results discussed in relation to the cardiologist's findings.  If the cardiologist finds that an echocardiogram can or should not be performed, he/she must explain why.

The cardiologist must conduct a retrospective review of the Veteran's medical history, including discussion of the October 2004 and October 2010 electrocardiogram results submitted by the Veteran, and state whether it is at least as likely as not that the evidence between October 2007 and May 2015 at any time shows that her hypothyroidism caused cardiovascular involvement or bradycardia.  

The cardiologist must discuss the effect the appellant's symptoms have had on her occupational functioning from 2007 to 2015 and her assertion that she has missed several weeks of work each year due to these symptoms.  

The cardiologist must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







